Case 13-35994        Doc 60     Filed 03/11/19     Entered 03/11/19 15:02:03          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 35994
         Sharron Lee Webb
         Annie Florence Coleman-Webb
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/11/2013.

         2) The plan was confirmed on 12/10/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
09/09/2014.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/16/2015.

         5) The case was Completed on 01/07/2016.

         6) Number of months from filing to last payment: 28.

         7) Number of months case was pending: 66.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $17,125.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-35994             Doc 60   Filed 03/11/19    Entered 03/11/19 15:02:03                 Desc         Page 2
                                                    of 3



 Receipts:

           Total paid by or on behalf of the debtor            $118,266.64
           Less amount refunded to debtor                          $266.27

 NET RECEIPTS:                                                                                   $118,000.37


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $2,531.00
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                        $4,793.38
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $7,324.38

 Attorney fees paid and disclosed by debtor:                  $1,469.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim        Principal       Int.
 Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
 Altair OH XIII LLC                Unsecured         760.00        795.28           795.28        795.28         0.00
 Altair OH XIII LLC                Unsecured         219.00        571.76           571.76        571.76         0.00
 AT&T Mobility II LLC              Unsecured         641.00        641.05           641.05        641.05         0.00
 Capital One Auto Finance          Secured       20,781.00     20,521.42        20,521.42      20,521.42    1,520.32
 Cook County Treasurer             Secured             0.00           NA               NA            0.00        0.00
 CSC Logic                         Unsecured     16,519.00            NA               NA            0.00        0.00
 ELK Grove Village Police DEPT     Unsecured          50.00           NA               NA            0.00        0.00
 Illinois Bell Telephone Company   Unsecured            NA         348.66           348.66        348.66         0.00
 Illinois State TOLL HWY Author    Unsecured         495.00           NA               NA            0.00        0.00
 Internal Revenue Service          Unsecured         602.00      2,572.32         2,572.32      2,572.32         0.00
 Internal Revenue Service          Priority       5,506.00     13,567.91        13,567.91      13,567.91         0.00
 IRS Priority Debt                 Priority      10,104.00            NA               NA            0.00        0.00
 Portfolio Recovery Associates     Unsecured      1,077.00       1,137.27         1,137.27      1,137.27         0.00
 Select Portfolio Servicing Inc    Secured       69,000.00     83,512.73        69,000.00      69,000.00         0.00
 Select Portfolio Servicing Inc    Secured      245,087.00    251,480.06       251,480.06            0.00        0.00
 United States Postal Service      Unsecured          61.00           NA               NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-35994        Doc 60      Filed 03/11/19     Entered 03/11/19 15:02:03             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                 $251,480.06             $0.00                $0.00
       Mortgage Arrearage                                $69,000.00        $69,000.00                $0.00
       Debt Secured by Vehicle                           $20,521.42        $20,521.42            $1,520.32
       All Other Secured                                      $0.00             $0.00                $0.00
 TOTAL SECURED:                                         $341,001.48        $89,521.42            $1,520.32

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00             $0.00               $0.00
        Domestic Support Ongoing                              $0.00             $0.00               $0.00
        All Other Priority                               $13,567.91        $13,567.91               $0.00
 TOTAL PRIORITY:                                         $13,567.91        $13,567.91               $0.00

 GENERAL UNSECURED PAYMENTS:                              $6,066.34          $6,066.34              $0.00


 Disbursements:

         Expenses of Administration                            $7,324.38
         Disbursements to Creditors                          $110,675.99

 TOTAL DISBURSEMENTS :                                                                    $118,000.37


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
